Citation Nr: 1438975	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for PTSD and depression. 

The Veteran requested a hearing before the Board in his January 2010 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for October 2012.  See September 2012 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2013).

The Board remanded this claim in December 2012, May 2013, and September 2013 for further development of the evidence.  In March 2014, the Board sought an expert medical opinion to address an outstanding aspect of the claim.  The claim has now been returned to the Board for appellate review.

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for PTSD under the DSM-IV criteria; to the extent that he has been assessed with PTSD, no opinion as to its etiology was provided at the time of diagnosis.  

2.  Direct service connection for the diagnosed alcohol abuse and alcohol dependence is precluded by law.  

3.  There is no probative evidence of record establishing that the Veteran's diagnosed depressive disorder, not otherwise specified, is related to service.  

4.  There is no probative evidence of record establishing that the Veteran's service-connected diabetes mellitus either caused or aggravated his depressive disorder, not otherwise specified.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in December 2006 with regard to the claim for service connection for an acquired psychiatric disorder on a direct basis.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2007.  Notice pertinent to establishing a claim for service connection for an acquired psychiatric disorder on a secondary basis was provided to the Veteran in a December 2008 statement of the case (SOC), and the claim was readjudicated in a June 2010 supplemental SOC (SSOC).  Accordingly, the duty to notify with regard to the claim for service connection for an acquired psychiatric disorder on a secondary basis has also been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  The service treatment records have been obtained and associated with the file, as have all pertinent VA and private treatment records.  A VA examination with respect to the issue on appeal was conducted in June 2012, with addendum opinions obtained in January 2013, June 2013, and October 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the VA opinions obtained in June 2012, January 2013, June 2013, and October 2013 are not completely adequate, as each failed to address specific questions regarding the etiology of the Veteran's acquired psychiatric disorder.  More specifically, the June 2012 VA examiner did not address whether the Veteran's acquired psychiatric disorder was secondary to his service-connected diabetes at the time of the June 2012 examination, and did not address whether the Veteran's service-connected diabetes aggravated his acquired psychiatric disorder when providing addendum opinions in January 2013, June 2013, and/or October 2013.  Given the foregoing, the Board sought an expert medical opinion in March 2014 to address the information missing from the opinions provided in June 2012, January 2013, June 2013 and October 2013.  When considered in conjunction with each other, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was substantial compliance with the Board's December 2012, May 2013 and September 2013 remand instructions as the Veteran was asked to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have seen or treated him for a psychiatric disorder since service; and addendum opinions were obtained from the June 2012 VA examiner to address the claim on a secondary basis.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also letters dated December 2012 and May 2013.  As the addendum opinions obtained from the June 2012 VA examiner in January 2013, June 2013, and October 2013 did not adequately address the Board's remand instructions, the Board sought an expert medical opinion in March 2014.  Therefore, the May 2014 expert medical opinion ensured full compliance with the Board's December 2012, May 2013 and September 2013 remand instructions.  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, on both a direct basis and as secondary to his service-connected diabetes mellitus.  The Veteran has not provided any specific argument to support his claim for service connection on a direct basis.  He and his wife contend that the Veteran's depression stems from his diabetes mellitus, causing him to be unable to handle stressful situations like he once did.  See VA Form 21-526 received October 2006; July 2008 notice of disagreement; January 2009 VA Form 9; October 2012 VA Form 1-646.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or psychological problems, and clinical evaluation of his psychiatric functioning was normal at the time of a September 1972 discharge examination.  See report of medical examination.  

The post-service medical evidence of record consists of VA and private treatment records, a June 2012 VA examination with addendums dated in January 2013, June 2013, and October 2013, and a March 2014 expert medical opinion.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

VA treatment records indicate that the Veteran has impressions of depression and anxiety; alcohol abuse; alcohol dependence; substance induced mood disorder; recurrent severe major depressive disorder; and PTSD.  See e.g., October 2011 primary care attending note; August 2013 psychiatry consult.  His private physician, Dr. M.G., has provided an impression of long standing anxiety and depression.  See e.g., September 2005 treatment record.  

The Veteran underwent a VA initial PTSD Disability Benefits Questionnaire (DBQ) in June 2012.  Axis I diagnoses of alcohol dependence, in early partial remission, and depressive disorder, not otherwise specified, were made.  The examiner noted that his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  It was the examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported reviewing the Veteran's claims file and VA medical records and noted the following as part of the rationale employed in support of the opinion provided: that the Veteran reported general stress associated with serving in a war zone, however, he did not meet the full diagnostic criteria for PTSD, or for an anxiety disorder; that the Veteran reported a long history of depression, which began sometime after his military discharge, though he was uncertain as to when his depression began (while noting that he had lost three jobs within the past 11 years); and that the Veteran had a strong family history of alcoholism.  This opinion, which is supported by adequate rationale, is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

In a January 2013 addendum, the June 2012 VA examiner provided an opinion that it is less likely than not that the Veteran's depressive disorder, not otherwise specified, was proximately due to or the result of his service-connected diabetes.  The examiner again reported reviewing the claims folder and VA medical records.  In pertinent part, the examiner explained that according to the available evidence, the Veteran was diagnosed with diabetes in 1983; that at a VA mental health triage appointment in 2010, the Veteran reported a 20 year history of intermittent depression; that at the time of the examination, the Veteran reported that he had been "drinking most of my life;" that at the time of the June 2012 VA examination, the Veteran's primary concerns related to alcohol dependence, associated legal problems, intermittent depression, and pending job loss, and he expressed no specific concerns relating to his service-connected diabetes; and that VA records indicate a history of non-compliance and uncontrolled diabetes, continued abuse of alcohol, and refusal to follow recommendations for his medical care.  The examiner also noted that current medical literature suggested a possible link between diabetes and depression; however, this relationship was not causal and did not apply to this situation.  The examiner also indicated that the available information indicates that the Veteran has engaged in poor lifestyle choices (e.g., continued abuse of alcohol and related legal problems, non-compliance to recommendations, poor diet and activity), which have adversely impacted both his physical and mental health.  

In a June 2013 addendum, the June 2012 VA examiner reported that the Veteran's claims file and VA medical records were carefully reviewed.  It was again noted that at the time of the June 2012 VA examination, the Veteran's primary concerns related to alcohol dependence, associated legal problems, intermittent depression, and pending job loss; he expressed no specific concerns relating to his service-connected diabetes.  In regards to the previous statement that the current medical literature suggests a possible link between diabetes and depression but that this relationship is not causal and does not apply to this situation, the examiner explained that an article based on a meta-analysis of studies that reported the prevalence of depression among individuals who had been diagnosed with diabetes; that the authors concluded that a diagnosis of diabetes increases the odds of depression, however, they also cautioned that it is not a causal relationship (being diagnosed with diabetes does not mean that one will be diagnosed with depression or that the depression is directly related to the diabetes) but rather, there is a complex interaction of physical, psychological, and genetic factors that contribute to an association between diabetes and depression.  The examiner also again noted that the Veteran's medical records reflect a history of non-compliance and uncontrolled diabetes, substance abuse, and refusal to follow recommendations for his medical care and that these records suggest a pattern of poor health management (poor diet and activity) and lifestyle choices that have contributed to his diabetes.  The examiner also noted that at the time of the 2012 VA examination, the Veteran reported psychosocial stressors which were adversely impacting his mood, such as pending job loss (as well as a history of multiple job losses), legal problems (being on probation for resisting arrest), and history of poor coping skills (substance abuse).  The examiner indicated that the Veteran did not meet the criteria for a mood disorder secondary to a diagnosed general medical condition.  

In an October 2013 addendum, the June 2012 VA examiner noted that since the last addendum was completed in June 2013, the Veteran had made an apparent suicide attempt by overdosing on insulin and was hospitalized at VA for one night.  The examiner reported that the Veteran's VA medical records indicate that at the time, he had reported some shame about relapsing on alcohol and that the night before his attempt he had been drinking heavily.  After discharge from the hospital, he was contacted by the suicide prevention team and presented to a few appointments for his alcohol abuse.  The examiner reported that in a careful review of the Veteran's VA medical records and VBMS records, there is a lack of strong evidence to support a connection between his service-connected diabetes mellitus and his current diagnosis of depressive disorder, not otherwise specified.  The examiner once again noted that the Veteran's medical records reflect a history of non-compliance and uncontrolled diabetes, substance abuse, and refusal to follow recommendations for his medical care; that these records suggest a pattern of poor health management (poor diet and activity) and lifestyle choices that have contributed to his diabetes; that at the time of the 2012 examination, he had reported psychosocial stressors which were adversely impacting his mood such as pending job loss (as well as a history of multiple job losses), legal problems (being on probation for resisting arrest), and history of poor coping skills (substance abuse); and that prior to his admission, the Veteran's VA primary care records indicate that he continued to not be compliant with the recommended treatment regimen for his diabetes and indicated that he continued to engage in periods of increased alcohol consumption.  The examiner also noted that during his hospital admission and the time of the original (June 2012) examination, the Veteran expressed no specific concerns about his diabetes; rather, he endorsed symptoms of depression with intermittent and passive thoughts about suicide (with no history of suicide attempts or behaviors, no admissions); he also reported continued problems with alcohol and psychosocial stressors.  Based on the foregoing, it was the examiner's opinion that it is less likely as not that the Veteran's service-connected condition diabetes aggravated the diagnosed depressive disorder, not otherwise specified.

The Board determined that the VA examiner who conducted the June 2012 VA examination and provided the January 2013, June 2013, and October 2013 addendum opinions failed to provide an adequate opinion as to whether the Veteran's service-connected diabetes had aggravated his diagnosed acquired psychiatric disorder.  As such, the Board sought an expert medical opinion in March 2014.  The requested opinion was provided by Dr. P.V., a staff psychiatrist at the Cleveland VA Medical Center, in May 2014.  

The expert initially indicated that the opinion provided was based on review of the remote data in the patient's electronic medical record, which was accessed through the VA Computerized Patient Record System, and that review of the patient's VBMS records had also been conducted.  The expert noted that at the time of a June 2010 mental health triage note, the patient had reported a 20-year history of depression, and that the onset of his diabetes in 1982 was "a possible precipitant of depression."  His medical records indicate that he did not have any regular outpatient mental health care and that his depression was being treated by his primary care provider with the antidepressant citalopram (up to 40mg/d) starting in November 2006.  He was referred to mental health on a couple of occasions when he experienced increase in depressive symptoms, but was otherwise treated by his primary care provider.  Records indicate the patient's depressive symptoms were generally well controlled on citalopram, but he had exacerbation of symptoms in the setting of job-related stress, legal problems, and alcohol use.  

The examiner noted that the patient has a notable history of alcohol use, which has been described as a binge-drinking pattern of approximately 12 beers per sitting, two to three times per week (when he is not abstinent).  The patient has verbalized on multiple occasions that alcohol has worsened his depressive symptoms.  For example, the mental health note from November 4, 2011, states: "[He] admits to chronic [suicidal ideation] in the past 'for years' which he relates to drinking...Veteran states he also realizes 'my depression medication hasn't had a chance to work' due to alcohol."  On July 26, 2013, the patient had a serious suicide attempt by overdosing on insulin and was admitted to the Medical Service on July 28, 2013, for repeated episodes of hypoglycemia.  During this hospitalization, he was seen by the Psychiatry Consultant, to whom he reported that his mood was generally okay until he relapsed on alcohol several months prior.  "He does admit the he is still occasionally able to be happy and feels he went somewhat downhill when he started drinking again last November."  He reported that his suicide attempt occurred just after a motor vehicle accident that occurred on July 26, 2013, which resulted in the patient feeling "like a failure."  In this same note (from July 29, 2013), the patient "described that depressive thoughts and [suicidal ideation] have occurred in [the] context of intoxication."  He again reported that his antidepressant was helpful "when he was not drinking."  He described his depression as being "on and off" for 20 years.  The Psychiatric Consultant spoke with the patient's wife, who also indicated that the patient's mood seemed to be strongly influenced by alcohol: "She expresses concerns regarding [the patient's] chronic binge drinking and states periods of low mood are in context of EtOH use."  On his Mental Health follow up appointment on July 30, 2013, the patient again noted the relationship between alcohol and his depression "[he] admits that [he] originally began [citalopram] for sadness but cannot describe...[symptoms] have improved over the years and medication has not been therapeutic when using EtOH regularly."  This is consistent with a Mental Health note from September 13, 2013: "He has been....identifying triggers to depression/[suicidal ideation] and sees a link between alcohol use and severe depression."  The patient has also described job loss as triggering depression (per Primary Care note on June 4, 2010) "he states he has lost job for over 9 months and this causes depressed mood."

The expert also reported that a recent note by the patient's Primary Care Provider (dated April 24, 2014) indicates that the patient's mood is improved since he stopped drinking "He states he is so much better since he stopped EtOH and has less stress."  The expert concluded by stating that aside from a note from June 2010 relating the onset of his depression to his diagnosis of diabetes, s/he could not find any other mention in his medical record of his depression being aggravated by his diabetes.  However, there are multiple reports by the patient on several occasions over the years where he attributed his depressive symptoms to alcohol use primarily, or psychosocial stressors such as job loss/job stress, or legal problems.  Accordingly, it was the expert's opinion that it is less likely as not that the Veteran's service-connected diabetes mellitus aggravated his depressive disorder, not otherwise specified.

The preponderance of the evidence of record does not support the claim for service connection for an acquired psychiatric disorder on a direct basis.  As an initial matter, and as noted above, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or psychological problems.  In addition, although the Veteran has a current diagnosis of depressive disorder, not otherwise specified, there is only one probative opinion of record, namely that provided by the June 2012 VA examiner, which does not establish the diagnosed acquired psychiatric disorder is related to service.  Rather, the June 2012 VA examiner determined that the Veteran's depressive disorder, not otherwise specified, was less likely than not incurred in or caused by service because although at the time of the June 2012 VA examination the Veteran reported a long history of depression, which began sometime after his military discharge, he was uncertain as to when his depression began, while also noting that he had lost three jobs within the past 11 years.  Other than the history noted at the time of the examination, the Veteran has not provided any statements in support of his claim for service connection on a direct basis.  The Board also notes that none of the other diagnosed psychiatric disorders, to include anxiety and recurrent severe major depressive disorder, have been related to service, and that his mood disorder has been determined to be substance induced rather than related to service.

The Board notes that the Veteran is not seeking service connection for the diagnosed alcohol abuse or alcohol dependence on a direct basis.  To the extent that his claim could be interpreted as seeking service connection for alcohol abuse or alcohol dependence as directly related to service, VA regulations stipulate that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2013).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  See 38 C.F.R. § 3.301 (c)(2) (2013).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

At this juncture, the Board acknowledges that based on the Veteran's DD 214, the RO conceded the Veteran would have likely been exposed to a hostile military environment while serving in Vietnam.  See July 2012 PTSD stressor decision.  Although a stressor for PTSD has been conceded, and an August 2013 VA psychiatry consult contains an Axis I diagnosis of PTSD, it appears that this diagnosis was based on the Veteran's report of a history of PTSD symptoms, not based on evaluation conducted pursuant to the criteria found in the DSM-IV.  Moreover, no opinion regarding the etiology of the diagnosed PTSD is included in the VA treatment records.  In addition, the VA examiner who conducted the June 2012 VA examination specifically indicated that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  As the Veteran is lacking the first and second requirements outlined in the regulation pertaining to establishing service connection for PTSD, service connection for PTSD is not warranted.  Id.  

The preponderance of the evidence of record also does not support the claim for service connection for an acquired psychiatric disorder on a secondary basis.  In the January 2013 addendum, the June 2012 VA examiner provided an opinion that it is less likely than not that the Veteran's depressive disorder, not otherwise specified, was proximately due to or the result of his service-connected diabetes.  This opinion was based on the fact that the Veteran was diagnosed with diabetes in 1983 and that he reported a 20 year history of intermittent depression in 2010 (2010 minus 20 is 1990), which is seven years after he was diagnosed with diabetes.  The opinion was also based on the fact that at the time of the June 2012 VA examination, the Veteran's primary concerns related to alcohol dependence, associated legal problems, intermittent depression, and pending job loss, rather than any specific concerns relating to his service-connected diabetes.  The Board acknowledges that the June 2012 VA examiner noted that current medical literature suggested a possible link between diabetes and depression; the examiner determined, however, that the relationship was not a causal one and that it did not apply to the Veteran's case.  This determination was based on review of the available information, which indicated that the Veteran's mental health had been adversely impacted by poor lifestyle choices (e.g., continued abuse of alcohol and related legal problems, non-compliance to recommendations, poor diet and activity).  In sum, the June 2012 VA examiner determined that the Veteran's service-connected diabetes mellitus did not cause the Veteran's acquired psychiatric disorder.  Given the detailed rationale supported by the medical evidence of record, the opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  It stands un-controverted in the record.  

In addition to the probative opinion that the Veteran's service-connected diabetes mellitus did not cause his acquired psychiatric disorder, there is also the May 2014 expert medical opinion that the Veteran's service-connected diabetes mellitus did not aggravate the Veteran's acquired psychiatric disorder.  The expert essentially determined that the Veteran's depressive disorder, not otherwise specified, had been aggravated primarily by alcohol use, as well as by psychosocial stressors such as job loss/job stress and legal problems.  As rationale based upon review of the Veteran's treatment records was provided in support of this opinion, it is afforded high probative value.  Id.  It, too, stands un-controverted in the record.  

Given the absence of any probative evidence establishing that the Veteran's service-connected diabetes mellitus either caused or aggravated his depressive disorder, not otherwise specified, service connection is not warranted on a secondary basis.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



ORDER

Service connection for an acquired psychiatric disorder, including PTSD and depression, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


